           Case 2:20-mj-00020-BAT-JCC Document 59 Filed 06/22/20 Page 1 of 10



                                                       THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                 UNITED STATES DISTRICT COURT
 7
                                WESTERN DISTRICT OF WASHINGTON
 8                                        AT SEATTLE

 9   UNITED STATES OF AMERICA,                                CASE NO. MJ20-0020-JCC
10                              Plaintiff,                    ORDER
11          v.

12   CARLOS CARRILLO LOPEZ,

13                              Defendant.
14

15          This matter comes before the Court on Defendant Carlos Carrillo Lopez’s motion for
16   review and revocation of a detention order (Dkt. No. 54). Having thoroughly considered the
17   parties’ briefing and the relevant record, the Court finds oral argument unnecessary and hereby
18   DENIES the motion for the reasons explained herein.
19   I.     BACKGROUND
20          On January 16, 2020, the FBI raided Mr. Carrillo Lopez’s Renton residence, where he
21   lived with his father and four minor siblings. (Dkt. No. 1 at 5.) During that raid, the FBI
22   discovered large amounts of suspected methamphetamine and cocaine. (See id. at 5–6.) The FBI
23   also discovered a loaded pistol in the pocket of Mr. Carrillo Lopez’s pants and a loaded rifle and
24   a bulletproof vest in his personal bedroom. (See id.)
25          That same night, the FBI conducted a parallel raid at the residence of Humberto Lopez
26


     ORDER
     MJ20-0020-JCC
     PAGE - 1
           Case 2:20-mj-00020-BAT-JCC Document 59 Filed 06/22/20 Page 2 of 10




 1   Rodriguez, Mr. Carrillo Lopez’s brother. 1 (See id. at 6.) At Mr. Lopez Rodriguez’s home, the

 2   FBI found over 28 pounds of heroin, 15 pounds of methamphetamine, and several thousand pills

 3   marked as oxycontin, although the FBI’s report lists the pills as “suspected fentanyl.” (See id.)

 4   The FBI also found body armor and nine firearms, three of which were semi-automatic assault

 5   rifles. (See id. at 6–7.) Most of the firearms were loaded and none were properly secured. (See

 6   id.) And in a car parked in Mr. Lopez Rodriguez’s driveway, the FBI discovered a loaded pistol

 7   strapped under the driver’s side dashboard. (See Dkt. No. 56-4 at 2.) Both Mr. Carrillo Lopez

 8   and Mr. Lopez Rodriguez were arrested and detained following the raids. (See Dkt No. 11.)
 9           The Government moved for pretrial detention of Mr. Carrillo Lopez under 18 U.S.C.
10   § 3142(e) and (f), citing three reasons: (1) he faces a drug offense with a maximum sentence of
11   more than 10 years; (2) the alleged offense involved possession of a firearm; and (3) there was a
12   serious risk that he would flee if not detained. (See Dkt. No. 11 at 1–2.) The Government also
13   argued that Mr. Carrillo Lopez’s appearance would be required again and that he posed a risk to
14   the safety of the community. (See id. at 2.)
15           On January 31, 2020, the Honorable Brian A. Tsuchida, United States Magistrate Judge,
16   ordered Mr. Carrillo Lopez detained pending trial after a contested detention hearing. (Dkt. No.
17   27 at 1.) Judge Tsuchida found that pretrial detention was appropriate because Mr. Carrillo
18   Lopez “is charged with committing a large-scale drug operation with a relative and possessing an

19   assault rifle and loaded pistol. He faces significant prison time if convicted and as he does not

20   have legal status[,] has the incentive to leave the jurisdiction.” 2 (See id. at 1–2.)

21           On April 27, 2020, Mr. Carrillo Lopez filed a motion to reopen his detention hearing

22

23

24   1
      The Government now refers to this residence as Mr. Carrillo Lopez’s “stash house.” (See Dkt.
25   No. 50 at 3.)
     2
      Mr. Lopez Rodriguez, the co-Defendant in the instant matter, was conditionally released on
26   bond with special conditions on April 1, 2020. (See Dkt. Nos. 44–45.)

     ORDER
     MJ20-0020-JCC
     PAGE - 2
           Case 2:20-mj-00020-BAT-JCC Document 59 Filed 06/22/20 Page 3 of 10




 1   under 18 U.S.C. § 3142(f) or, in the alternative, for temporary release. 3 (See Dkt. No. 49 at 1–2.)

 2   Following a telephonic hearing on April 29, 2020, Judge Tsuchida denied Mr. Carrillo Lopez’s

 3   motion to reopen the detention hearing and denied him pretrial release. (See id.) On May 5, 2020,

 4   Mr. Carrillo Lopez filed the instant motion for review of Judge Tsuchida’s denial pursuant to 18

 5   U.S.C. § 3145(b). 4 (See Dkt. No. 54.)

 6   II.     DISCUSSION

 7           Pursuant to the Bail Reform Act of 1984, as amended, Congress has determined that “any

 8   person charged with an offense under the federal criminal laws shall be released pending trial,
 9   subject to appropriate conditions.” United States v. Santos-Flores, 794 F.3d 1088, 1090 (9th Cir.
10   2015). “Only in rare circumstances should [pretrial] release be denied.” United States v.
11   Motamedi, 767 F.2d 1403, 1404 (9th Cir. 1985). This presumption reflects the essential principle
12   that “[i]n our society liberty is the norm, and detention prior to trial is the carefully limited
13   exception.” United States v. Salerno, 481 U.S. 739, 755 (1987). That exception is to be invoked
14   “only for the strongest of reasons.” Sellers v. United States, 89 S. Ct. 36, 38 (1969) (Black, J., in
15   chambers). Such strong reasons are present in this case.
16           A.      Legal Standard
17           A defendant’s appeal of a magistrate judge’s detention order is governed by 18 U.S.C.
18   § 3145(b), which provides that “[i]f a person is ordered detained by a magistrate judge . . . the

19   person may file, with the court having original jurisdiction over the offense, a motion for

20   3
       Mr. Carrillo Lopez cites to 18 U.S.C. § 3142(i)(3) as the statutory authority supporting his
21   request for temporary release. That provision is unrelated to the actual relief Mr. Carrillo Lopez
     seeks. Moreover, “temporary release” is afforded to prisoners under discrete circumstances. See
22   18 U.S.C. § 3622. Thus, the Court will assume Mr. Carrillo Lopez seeks pretrial release pursuant
     to 18 U.S.C. § 3142.
23   4
       In light of General Order 08-20, the grand jury is currently suspended in order to reduce the
24   spread of, and health risks posed by, COVID-19. Accordingly, the Government has not obtained
     an indictment against Mr. Carrillo Lopez or his co-Defendant. Four extensions have been granted
25   to allow the Government to obtain indictments. (See generally Dkt. Nos. 28, 36, 48, 58). The
     most recent extension was granted on June 5, 2020, and allows the Government until August 28,
26   2020, to obtain an indictment. (See Dkt. No. 58.)

     ORDER
     MJ20-0020-JCC
     PAGE - 3
           Case 2:20-mj-00020-BAT-JCC Document 59 Filed 06/22/20 Page 4 of 10




 1   revocation or amendment of the order.” Pretrial detention orders are reviewed de novo. See 18

 2   U.S.C. § 3145(b); United States v. Koenig, 912 F.2d 1190, 1192–93 (9th Cir. 1990). The district

 3   court thus reviews the evidence that was before the magistrate judge and any additional evidence

 4   proffered by the parties in order to “make its own independent determination whether the

 5   magistrate’s findings are correct with no deference.” Koenig, 912 F.2d at 1193.

 6          “Where, as here, there is probable cause to believe that the defendant has committed an

 7   offense for which a maximum term of imprisonment of ten years or more is prescribed, there is a

 8   rebuttable presumption that ‘no condition or combination of conditions will reasonably assure
 9   the appearance of the person as required and the safety of the community.’” United States v. Hir,
10   517 F.3d 1081, 1086 (9th Cir. 2008) (quoting 18 U.S.C. § 3142(e)). Although the presumption
11   shifts a burden of production to the defendant, the burden of persuasion remains with the
12   government. See United States v. Rodriguez, 950 F.2d 85, 88 (2d Cir. 1991). A finding that a
13   defendant is a danger to any other person or the community must be supported by “clear and
14   convincing evidence.” 18 U.S.C. § 3142(f)(2)(B). The government may demonstrate a risk of
15   flight by a preponderance of the evidence. See United States v. Diaz-Hernandez, 943 F.3d 1196,
16   1198 (9th Cir. 2019).
17          If, after the defendant meets the burden of production, the government does not meet its
18   burden of persuasion, then the court must impose “the least restrictive” condition, or set of

19   conditions, that will create such an assurance. See 18 U.S.C. § 3142(c)(1)(B). In determining

20   whether there are conditions of release that will reasonably assure the safety of any other person

21   and the community, the court considers (1) the nature and circumstances of the offense; (2) the

22   weight of the evidence; (3) the defendant’s personal characteristics and history; and (4) the

23   seriousness of the danger the defendant may pose to the community upon release. 18 U.S.C.

24   § 3142(g); see also Diaz-Hernandez, 943 F.3d at 1199 (explaining that the court must conduct an

25   “individualized evaluation” based on statutory factors in 18 U.S.C. § 3142(g)).

26          //


     ORDER
     MJ20-0020-JCC
     PAGE - 4
           Case 2:20-mj-00020-BAT-JCC Document 59 Filed 06/22/20 Page 5 of 10




 1          B.       Risk of Nonappearance and Danger to the Community

 2          To justify pretrial detention of a defendant, the government must prove by a

 3   preponderance of the evidence that the defendant poses a flight risk that no condition or

 4   combination of conditions can address. See Motamedi, 767 F.2d at 1407. To detain a defendant

 5   based on dangerousness, the court must have an abiding conviction that even with some

 6   combination of conditions, it is highly probable that the defendant poses a danger to the

 7   community. See 18 U.S.C. § 3142(g). Given the difficult nature of this inquiry, the 18 U.S.C.

 8   § 3142(g) factors guide the analysis below.
 9                   1.     Nature and circumstances of the offense charged

10          First, the Court considers whether the nature and circumstances of Mr. Carrillo Lopez’s

11   alleged underlying criminal conduct weigh in favor of his pretrial release. 18 U.S.C.

12   § 3142(g)(1). Mr. Carrillo Lopez stands accused of serious drug offenses, including possession

13   of methamphetamine with intent to distribute and possession of heroin with intent to distribute.

14   These charges reflect a serious disregard for the personal safety of others and a fundamental

15   disrespect for the law. And the circumstances of Mr. Carrillo Lopez’s crimes are even more

16   concerning in light of the third charge: possession of firearms in furtherance of a drug trafficking

17   crime. Thus, the nature of the charged offenses is serious, and the circumstances reflect Mr.

18   Carrillo Lopez’s willingness to protect his enterprise with lethal force.

19          Mr. Carrillo Lopez does not dispute the seriousness of the offenses with which he is

20   accused; instead, he argues that he did not threaten or attempt to physically harm any particular

21   person. (See Dkt. No. 54 at 4, 8.) The Court is reluctant to entertain the idea that Mr. Carrillo

22   Lopez’s alleged offenses are somehow less serious because he did not threaten or physically

23   harm any particular individual. Indeed, Mr. Carrillo Lopez’s argument glosses over the

24   dangerousness of storing significant amounts of methamphetamine and cocaine where minors

25   could have easily accessed the drugs. Likewise, it overlooks the dangerousness of the drugs Mr.

26   Carrillo Lopez is charged with distributing.


     ORDER
     MJ20-0020-JCC
     PAGE - 5
           Case 2:20-mj-00020-BAT-JCC Document 59 Filed 06/22/20 Page 6 of 10




 1          Thus, the nature and circumstances of Mr. Carrillo Lopez’s charged offenses are very

 2   dangerous. Therefore, the Court FINDS pretrial release is not appropriate in light of this factor.

 3                   2.        Weight of the evidence

 4          Turning to the second factor, the weight of the evidence against Mr. Carrillo Lopez is

 5   substantial. The strength of the government’s case is the least important among factors

 6   considered under Bail Reform Act. See Motamedi, 767 F.2d at 1404. In assessing the weight of

 7   the evidence, the court may not make a pretrial determination of guilt. Id. at 1408. Rather, the

 8   court considers the weight of the evidence “only in terms of the likelihood that the person will
 9   fail to appear or will pose a danger to any person or to the community.” Id. Even when the
10   evidence strongly weighs in favor of conviction, release is nevertheless appropriate if the
11   community’s safety and future appearances before the Court can be “reasonably assured” by
12   release conditions. Id.
13          When the two target residences were raided in January 2020, the FBI discovered
14   significant quantities of methamphetamine, heroin, cocaine, oxycontin pills, and paraphernalia
15   associated with drug distribution. (See Dkt. No. 1 at 5–6.) The FBI also found a loaded gun
16   under Mr. Carrillo Lopez’s mattress, another in the pocket of his sweatpants, and nine other guns
17   at the second residence. (See id. at 5.) Although the Court makes no determination as to Mr.
18   Carrillo Lopez’s guilt, it acknowledges the strength of the evidence against him. See Motamedi,

19   767 F.2d at 1408.

20          The Government correctly points out that Mr. Carrillo Lopez, once indicted, faces a

21   mandatory minimum sentence of 15 years and a Sentencing Guidelines range of 19 to 24 years.

22   This lengthy potential sentence could incentivize Mr. Carrillo Lopez to flee the jurisdiction of

23   the Court. The Court acknowledges that Mr. Mr. Carrillo Lopez has community ties in the

24   Western District of Washington, including that he has lived here since he was four years old and

25   that he has many immediate family members in the area. (See Dkt. No. 49 at 26.) Yet these

26   community connections are not enough to overcome the fact that Mr. Carrillo Lopez faces a


     ORDER
     MJ20-0020-JCC
     PAGE - 6
           Case 2:20-mj-00020-BAT-JCC Document 59 Filed 06/22/20 Page 7 of 10




 1   lengthy prison sentence based on the weight of the evidence against him. Thus, the Government

 2   has presented sufficient evidence to meet its burden under the preponderance of evidence

 3   standard. See Diaz-Hernandez, 943 F.3d at 1198. Therefore, the Court FINDS that pretrial

 4   release is not appropriate in light of the second factor.

 5                   3.     Mr. Carrillo Lopez’s history and characteristics

 6          The third factor requires the court to consider the history and characteristics of a

 7   defendant, including “the person’s character, physical and mental condition, family ties,

 8   employment, financial resources, length of residence in the community, community ties, past
 9   conduct, history relating to drug or alcohol abuse, criminal history, and record concerning
10   appearance at court proceedings.” 5 18 U.S.C. § 3142(g)(3).
11          Two aspects of Mr. Carrillo Lopez’s background merit particular emphasis in light of the

12   aforementioned statutory factors. Mr. Carrillo Lopez has been unemployed since February 2019

13   and can no longer work as a construction laborer, his last reported form of legal employment,

14   due to a back injury. (See Dkt. No. 25 at 3.) When he was arrested, his mother believed he was

15   employed because he was paying her rent every month. (See id.) But Mr. Carrillo Lopez reports

16   having no income or assets, and owes at least $6,000 in medical bills, child support, and traffic

17   tickets. (See id.) These factors may cause significant financial stress if he is released.

18          In addition, in January 2019 Mr. Carrillo Lopez was convicted of fourth degree domestic

19   violence after assaulting his girlfriend, who is also the mother of his children. (See Dkt. No. 56 at

20   6.) In fact, Mr. Carrillo Lopez was on probation for the 2019 assault when he committed the

21   alleged criminal conduct underlying this case. (See Dkt. No. 25 at 5.) The Government suggests

22   that because Mr. Carrillo Lopez committed his domestic violence offense relatively recently,

23   placing him in a domestic setting pending trial is a stressor that could trigger additional violent

24   outbursts. (See Dkt. No. 56 at 12.) As reprehensible as his conduct was, Mr. Carrillo Lopez

25
     5
      Mr. Carrillo Lopez’s physical condition is separately discussed below with regard to the
26   COVID-19 pandemic.

     ORDER
     MJ20-0020-JCC
     PAGE - 7
           Case 2:20-mj-00020-BAT-JCC Document 59 Filed 06/22/20 Page 8 of 10




 1   served his time for that offense and the Government has not presented evidence of additional

 2   instances of domestic violence. Nonetheless, the fact that Mr. Carrillo Lopez was on probation

 3   when he committed the alleged offenses at issue in this case is problematic.

 4           Therefore, the Court FINDS the Government’s concerns about Mr. Carrillo Lopez’s

 5   history and characteristics cannot be mitigated by less restrictive conditions than detention.

 6                   4.      Danger to the community

 7           The fourth factor requires the Court to consider the nature and seriousness of the danger

 8   to any person or the community that would be posed by Mr. Carrillo Lopez’s release. See 18
 9   U.S.C. § 3142(g)(4). Mr. Carrillo Lopez is accused of operating a drug distribution enterprise, an
10   activity that inherently endangers the community. This danger was compounded by the arsenal of
11   weapons discovered in Mr. Carrillo Lopez’s personal residence and at Mr. Lopez Rodriguez’s
12   residence. (See Dkt. No. 1 at 5–7.) Moreover, Mr. Carrillo Lopez stored these drugs and weapons
13   in a home where he lived with his four minor siblings. (See Dkt. No. 56-1 at 2.) Mr. Carrillo
14   Lopez’s behavior was wanton and reckless and reflects a serious disregard for the dangerousness
15   of the underlying conduct to both the community and his own family.
16           Thus, Mr. Carrillo Lopez stands accused of conduct that reflects a significant danger to
17   the community and less restrictive conditions than detention cannot sufficiently assure the
18   community’s safety. Therefore, the Court FINDS that pretrial release is not appropriate in light

19   of the fourth statutory factor.

20           C.      Special Consideration of COVID-19

21           Finally, in light of the COVID-19 pandemic and Mr. Carrillo Lopez’s underlying health

22   conditions, the Court will also consider the potential danger of detaining him. See United States

23   v. Cosgrove, CR15-0230-RSM, Dkt. No. 95 at 10–11 (W.D. Wash. Apr. 15, 2020) (reviewing

24   and granting the defendant’s motion for compassionate release because his health conditions

25   made him particularly vulnerable to COVID-19 and because he was being held in a facility that

26   was experiencing an outbreak of COVID-19).


     ORDER
     MJ20-0020-JCC
     PAGE - 8
           Case 2:20-mj-00020-BAT-JCC Document 59 Filed 06/22/20 Page 9 of 10




 1          Mr. Carrillo Lopez argues that he should be released because “ongoing detention puts

 2   him at serious risk of infection from coronavirus.” (Dkt. No. 54 at 4.) The Court is acutely aware

 3   of the risk that COVID-19 poses to certain people who are detained or incarcerated. See

 4   Cosgrove, CR15-0230-RSM, Dkt. No. 95 at 10–11. Other branches of government have

 5   recognized that risk too: the Attorney General, for example, recently issued guidance to the

 6   Bureau of Prisons for transferring certain at-risk inmates to home confinement. Office of the

 7   Attorney General, Memorandum for Director of Bureau of Prisons: Prioritization of Home

 8   Confinement as Appropriate in Response to COVID-19 Pandemic 1 (March 26, 2020). But the
 9   risk posed by COVID-19 does not justify releasing every person who is detained pending trial or
10   sentencing. See United States v. Jefferson, 2020 WL 1332011, slip op. at 1 (D. Md. 2020);
11   United States v. Hamilton, 2020 WL 1323036, slip op. at 2 (E.D.N.Y. 2020). In other words, not
12   all defendants are members of an identified risk group, and some defendants must be detained
13   due to a risk of flight or danger to the community that cannot be managed through specific
14   conditions for release.
15          Here, Mr. Carrillo Lopez has presented medical evidence that demonstrates he is a
16   member of an at-risk population. 6 (See Dkt. No. 54 at 10–11); U.S. Ctrs. for Disease Control and
17   Prevention, People Who Are at Higher Risk for Severe Illness, https://www.cdc.gov/coronavirus/

18   2019-ncov/need-extra-precautions/people-at-higher-risk.html (last reviewed April 20, 2020)

19   (warning that those who are at high-risk for severe illness include people with certain underlying

20   medical conditions). But FDC SeaTac, the facility in which Mr. Carrillo Lopez is detained, has

21   not experienced a known case of COVID-19 and is taking serious measures to reduce the risk of

22   infection. (See Dkt. No. 56 at 10). The Court acknowledges Mr. Carrillo Lopez’s heightened risk

23   for COVID-19 complications. But Mr. Carrillo Lopez’s personal risk does not change the fact

24

25   6
       At his previous detention hearings, Mr. Carrillo Lopez claimed to be a member of a high-risk
     population due to his asthma, type 2 diabetes, and obesity, but until now did not provide medical
26   records to support this contention. (See Dkt. No. 54 at 10–11.)

     ORDER
     MJ20-0020-JCC
     PAGE - 9
            Case 2:20-mj-00020-BAT-JCC Document 59 Filed 06/22/20 Page 10 of 10




 1   that his alleged offenses weigh strongly against his pretrial release. Therefore, even in light of

 2   the COVID-19 crisis, the Court FINDS that pretrial detention is appropriate.

 3   III.    CONCLUSION

 4           For the foregoing reasons, the Court hereby DENIES Mr. Carrillo Lopez’s motion for

 5   review and revocation of the detention order (Dkt. No. 54).

 6           DATED this 22nd day of June 2020.




                                                           A
 7

 8
 9
                                                           John C. Coughenour
10                                                         UNITED STATES DISTRICT JUDGE
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26


     ORDER
     MJ20-0020-JCC
     PAGE - 10
